Citation Nr: 0025885	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:  AMVETS 


INTRODUCTION

The veteran had active service from August 1972 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which declined to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder. In 
November 1997, the Board held that new and material evidence 
had been submitted to reopen the veteran's claim and remanded 
the case for development.

FINDING OF FACT

The veteran has a chronic psychiatric condition, 
schizoaffective disorder, depressed type, which was initially 
manifested in service.


CONCLUSION OF LAW

Schizoaffective disorder, depressed type, was incurred in 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that the first 
manifestations of his nervous disorder were in service and 
that the disorder had continued ever since. The veteran's 
July 1972 service entrance examination report is negative for 
psychiatric impairment.  Service medical records indicate 
that the veteran was confined to the stockade of Fort Knox 
because he went AWOL four times.  While in the stockade, he 
progressively decompensated.  In July 1973, the veteran was 
diagnosed as having paranoid schizophrenia.  Subsequently, in 
July 1973, a medical board determined that the veteran was 
medically unfit due to schizophrenia and recommended that the 
veteran be separated from service.  The medical board also 
determined that the veteran's schizophrenia existed prior to 
service and was not aggravated by service.  The veteran's 
July 1973 separation examination report notes that the 
veteran had paranoid schizophrenia.  

An October 1973 VA special neuropsychiatric examination 
report was negative for a neuropsychiatric disorder.  The 
examiner indicated that there were no military or medical 
records available at the time of examination.  

Following the December 1973 RO decision, the medical evidence 
added to the record consisted of private hospital records 
from October 1991; several VA Hospital discharge summaries 
from October 1991 and one from January 1992; and VA 
outpatient treatment records from December 1991.  These 
medical records essentially exhibit that the veteran had a 
substance abuse problem along with a personality disorder. 
The evidence also includes statements of the veteran, VA 
medical records, and several VA psychiatric examination 
reports.  Of particular interest is the June 1994 VA 
examination opinion.  The VA examiner thoroughly reviewed the 
veteran's claims folder.  After finding that the veteran had 
"without any question" a personality disorder with 
borderline and antisocial elements, the examiner concluded 
that the existence of an underlying psychosis was highly 
suspected.  The examiner added that, considering that the 
veteran was diagnosed with schizophrenia while in the 
military, without any indication of alcohol or drugs involved 
at that time, the currently diagnosed schizophrenia was 
related to the schizophrenia diagnosed in service.

Pursuant to the remand by the Board in November 1997, the 
veteran was examined by two VA psychiatrists, initially in 
March 1998. Of record are the reports, with addendums, of 
these examinations, as well as summaries of hospitalizations 
of the veteran in 1999 and 2000. After an initial 
disagreement as to the proper diagnosis and etiology of the 
veteran's psychiatric condition, the two VA psychiatrists 
concluded that the inservice psychiatric examination was 
quite consistent with paranoid schizophrenia, which had 
evolved in terms of some affective components, particularly 
depression. It was agreed that the current diagnosis is 
schizoaffective disorder, depressed type. The pertinent 
examination reports and addendums further reflect the 
psychiatrists' conclusion that this chronic condition had its 
onset in service, an opinion shared by the VA psychiatrist 
who examined the veteran  in June 1994. Accordingly, the 
Board finds that the preponderance of the evidence supports a 
grant of service connection for a psychiatric disorder, 
namely, schizoaffective disorder, depressed type. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.



ORDER

Service connection for a schizoaffective disorder, depressed 
type, is granted.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


